Ashley Yount


From:                             Mark Adams - Court of Criminal Appeals <mark.adams@cca.courts.state.tx.us>
Sent:                             Wednesday, August 21, 2013 9:02 AM
To:                               coal2notices
Subject:                          Notice from Court of Criminal Appeals, ,;   •




Wednesday, August 21, 2013
Re: Case No. PD-0700-13
COA#: 12-11-00250-CR, TC# 29995
STYLE: LOMAX, MICHAEL ODELL


      On this day, the Appellant's petition for discretionary review has been refused.
      Abel Acosta, Clerk